DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 recites “the bottom pate” in line 3, which includes a minor typographical error (“pate” should instead recite --plate--). Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent Application Publication No. 2017/0211321) in view of Toti (U.S. Patent Application Publication No. 2005/0072635).
Regarding claim 4, Chen discloses a motorized window blind [FIGS. 46-51] comprising:
a top rail (1);
a bottom rail (2b);
a plurality of slats (3) assembled between the top rail and the bottom rail, and a driving device (101, 1013, 1011) received in the bottom rail and including a transmission unit (102, 1021, 1021, 1012), a motor (the spring motor of the driving device 101 formed by the storage member 1013 and the spring 1011 reads on “a motor” given a broadest reasonable interpretation; it is noted that the limitation “motor” in this claim does not positively require an electric motor), a first cord (first section of the cord 4) and a second cord (second section of the cord 4; see annotated drawing below), the motor connected to the transmission unit [FIG. 47], a first end of each of the first and second cords connected to the transmission unit (paragraph 0140), a second end of each of the first and second cords extending through the slats and connected to the top rail (paragraph 0062 discloses extension of the lift cord from the control device in the headrail to the bottom rail; when the control device is positioned in the bottom rail the lift cord extends to the headrail as shown in Figures 50 and 51), the transmission unit being driven by the motor to lift and lower the slats (paragraph 0139), the transmission unit including a passive member (1012), a first member (1021, engaged to the passive member 1012) and a second member (second member 1021, engaged to the first member 1021), the passive member, the first member and the second member being received in a box (108), the passive member including a drive gear (outer gear of the passive member 1012 engaged to the gear of the storage member 1013, as shown in Figures 47, 50, and 51; see annotated drawing below) and a main gear (inner gear of the passive member 1012 engaged to the gear of the first member 1021 as shown in Figure 50) which is co-axially formed with the drive gear [FIG. 50], the main gear located beneath the drive gear [FIG. 50] (the limitation “beneath” is not defined in the context of the claim in any specific direction--the coaxial arrangement of the main gear and drive gear of the passive member 1012 is considered a disclosure of the limitation, as the main gear is beneath the drive gear from a frame of reference on the opposite side of the assembly relative to the one illustrated in Figure 50), the first member including at least one first gear (outer gear of the first member 1021) and a first spool (spool portion defined between the inner and outer gears of the first member 1021), the second member including at least one second gear (outer gear of the second member 1021) and a second spool (spool portion defined between the inner and outer gears of the second member 1021), the at least one first gear of the first member engaged with the main gear of the passive member so as to rotate the first member in a rotational direction opposite to a rotational direction of the passive member (paragraph 0143) [FIGS. 47, 50, 51], the first cord wound to the first spool and extending through the slats and connected to the top rail (as shown in Figure 51, the first cord is wound around the spool of the first member and extends through the slats 3 to the top rail), the at least one second gear of the second member engaged with the at least one first gear of the first member (paragraph 0143) [FIGS. 47, 50, 51], the first member rotating the second member to rotate in a rotational direction opposite to a rotational direction of the first member (the gear engagement between the first and second members 1021/1021 as shown in at least Figure 47 inherently results in opposite rotational directions), the second cord wound to the second spool and extending through the slats and connected to the top rail [FIG. 51].

    PNG
    media_image1.png
    575
    876
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    604
    752
    media_image2.png
    Greyscale

Chen does not disclose that the drive gear of the passive member is a bevel gear, or that the motor includes a shaft connected with a driving gear engaged with the bevel gear.
Nonetheless, Toti discloses a motorized window blind comprising a transmission unit [FIG. 48, 53] including a passive member having a bevel gear (first gear of the bevel gear set 60, connected to the pulley shaft gear shown in Figure 48) and a main gear (gear on the pulley gear shaft shown in Figure 48; paragraph 0235 discloses that this gear is operatively connected to the transmission unit), and a motor (167) including a shaft (173) which is connected with a driving gear (second gear of the bevel gear set 60, connected to the motor shaft 173) the driving gear engaged with the bevel gear so as to drive the passive member [FIG. 48].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the transmission unit of Chen to include the bevel gear and motor drive shaft configuration taught by Toti, in order to provide a more compact configuration and to allow for the use of an electric motor for larger or heavier blinds, or for enabling remote operation of the blind.
Regarding claim 5, Chen discloses the driving device, but does not disclose a power supply electrically connected to the motor.
Nonetheless, Toti discloses a driving device comprising a power supply electrically connected to a motor (167; paragraph 0235 discloses that the motor 167 is powered by a battery, which reads on a power supply and an electrical connection to the motor).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the driving device of Chen to be use an electric motor, as taught by Toti, in order to enable higher torque operations for larger or heavier blinds, and to enable remote operation of the blind.
Regarding claim 9, Chen discloses that the bottom rail includes a housing (housing defined by the bottom rail 2b shown in Figure 46) and a bottom plate (bottom plate section of the bottom rail 2b shown in Figure 46), the driving device is received in the housing and the bottom plate is connected to the housing (paragraph 0138) [FIGS 46-51].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent Application Publication No. 2017/0211321) in view of Toti (U.S. Patent Application Publication No. 2005/0072635), as applied to claim 5 above, and further in view of Lin (U.S. Patent Application Publication No. 2006/0162874).
Regarding claim 6, Chen, as modified above, discloses that the power supply includes a battery (Toti discloses a battery powered motor in paragraph 0235), but does not explicitly disclose that the battery is chargeable or a battery box).
Nonetheless, Lin discloses a motorized blind comprising a power supply including a chargeable battery (23; paragraph 0017) and a battery box (21) in which the chargeable battery is received [FIG. 2].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the motor of Chen, as modified above, with a chargeable battery contained in a battery box, as taught by Lin, in order to provide a protective casing for the power supply, to reduce the expense of replacing batteries, and to enable easy access to the battery for removal or charging. It is further noted that all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. The use of rechargeable batteries and electric motors is a well-known practice in the art, and the combination of the elements would have been obvious to one of ordinary skill.

Response to Arguments
The double patenting rejection set forth in the Office Action dated 3/1/22 is withdrawn in view of the Terminal Disclaimer filed 7/6/22, which has been approved.
Applicant's arguments filed 5/23/22 have been fully considered but they are not persuasive.
Applicant argues that Chen fails to disclose the use of the motor as claimed, but this argument is not found persuasive. Claim 4 only recites “A motorized window blind” and “a motor”, but does not specifically require that the motor be an electrically powered motor. The term “motor” is defined as “Something, such as a machine or an engine, that produces or imparts motion” or “A device that converts any form of energy into mechanical energy” (per https://www.thefreedictionary.com/motor). The driving device of Chen is an example of a spring motor, which is a commonly used term in the art, as evidenced by at least U.S. Patent Nos. 6234236, 5531257, and 5482100, each of which are directed to window covering devices using “spring motors”. The spring motor of Chen is a machine that produces or imparts motion (by causing the respective gear members to rotate), and converts potential energy (in the form of the coiled spring) into mechanical energy (physical rotation of the gear members). The driving device of Chen is therefore considered to be a motor in the context of the art. It is further noted that the driving device of Chen is not relied upon to teach the requirements of claims 5 and 6, where the motor is explicitly required to receive electrical power. For each of these claims, the motor of Toti is relied upon, which does explicitly disclose the use of an electric motor.
Applicant also argues that neither Chen nor Toti disclose the use of a driving device “not using any spring”. However, the claims do not recite that the driving device does not use a spring (this would constitute a negative limitation, which is not recited in the claims). In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which Applicant relies (i.e., a driving device that specifically does not use any springs) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). When treated with a broadest reasonable interpretation in light of the specification, the term “motor” is not considered to explicitly or implicitly require that no springs be used in the driving device. The argument is therefore not found persuasive.
Applicant argues that neither Chen nor Toti discloses that the first member includes at least one first gear and a first spool, and the second member includes at least one second gear and a second spool as defined in the amended claim 4. This argument is not found persuasive, as Chen discloses these limitations as set forth in the rejection above. In at least Figure 51 of Chen, the spools and gears of the driving device are clearly illustrated (see the annotated drawing provided with respect to claim 4 above). Applicant's arguments do not specifically point out how the language of the claims patentably distinguishes them from the references.
In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation for combining the teachings of Chen and Toti would at least have been in the knowledge generally available to one of ordinary skill in the art. The use of bevel gears to change the orientation of rotating driving forces is well-known in the art, and provides the obvious benefits of reducing space requirements and enabling the use of larger driving elements. The use of electric motors is also well-known in the art, and provides the obvious benefits of larger driving forces/torques and remote operation.
It is also noted that the new ground(s) of rejection for claims 5, 6, and 9 were necessitated by the amendments to the claims, as the incorporation of the subject matter of claim 8 into claim 4 changes the scope of claims 5, 6, and 9, as these claims did not previously depend from claim 8.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant is also reminded that the After Final Consideration Pilot (AFCP 2.0) has been extended through 9/30/23.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634